Exhibit 10.2

 

PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is made and entered into as of
June 7, 2019 by and among (i) Go Fresh 365 Inc. a Florida corporation (the
“Purchaser”), (ii) NYM Holding, Inc., a Delaware corporation (the “Company”) and
(iii) iFresh, Inc. (the “Seller”). The Purchaser, the Company and the Seller are
sometimes referred to herein individually as a “Party” and, collectively, as the
“Parties”.

 

RECITALS:

 

WHEREAS, the Seller owns 100% of the issued and outstanding shares (“Purchased
Shares”) of the Company (being 1,000 shares of common stock, US$0.0001 par value
per share);

 

WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Seller, all of the Purchased Shares in exchange for Nine
Million and One Hundred Thousand ($9,100,000) (the “Purchase Price”), subject to
the terms and conditions set forth herein (the “Transaction”);

 

WHEREAS, On December 23, 2016, the Company, as borrower, entered into a $25
million senior secured Credit Agreement, as amended (the “Credit Agreement”) and
other transaction documents (collectively “Loan Documents”) with Key Bank
National Association (“Key Bank”). The Credit Agreement provides for (1) a
revolving credit of $5,000,000 for making advance and issuance of letter of
credit, (2) $15,000,000 of effective date term loan and (3) $5,000,000 of
delayed draw term loan. The interest rate is equal to (1) Key Bank’s “prime
rate” plus 0.95%, or (b) the Adjusted LIBOR rate plus 1.95%. Both the
termination date of the revolving credit and the maturity date of the term loans
are December 23, 2021. Pursuant to certain Joinder Agreement (“iFresh Joinder
Agreement”), dated February 27, 2017, by iFresh in favor of Key Bank, iFresh
became a party to the guaranty (“Guaranty”) pursuant to which Seller and the
Company’s subsidiaries and certain affiliates (“Guarantors”) agreed to jointly
and severally unconditionally guaranty the prompt payment and performance of the
Obligations of the Company; The Company, Seller and the Guarantors are sometimes
referred to herein as collectively, the “Loan Parties”.

WHEREAS, Key Bank has first priority lien (“Key Bank Lien”) over the Purchased
Shares pursuant to that certain Pledge Agreement by and between Seller and Key
Bank dated February 27, 2018;

 

WHEREAS, pursuant to, among other things, Section 6.9(d) of the Credit
Agreement, Seller may not sell or otherwise dispose of any equity interests of
the Company without the prior written consent of Key Bank. The Seller has
requested that Key Bank provide its prior written consent to the Transaction
and, in connection with the Transaction, (i) permit the proceeds of such
Transaction to be received and retained by iFresh free and clear of any Lien of
Key Bank on or in such proceeds and (ii) remove iFresh as a party to the
Guaranty and each other Loan Document to which iFresh is a party;

 



1

 

 

WHEREAS, on the same date of this Agreement, Seller, Xiaotai International
Investment Inc. (“Xiaotai”) and certain shareholders of Xiaotai International
Investment Inc. (collectively, the “Xiaotai Shareholders”) entered into certain
Share Exchange Agreement (the “Exchange Agreement”) pursuant to which Seller
shall acquire all of the outstanding issued shares of Xiaotai. From Xiaotai
Shareholders. The transaction completed by the Exchange Agreement is being
referred as the “Acquisition.”

 

WHEREAS, on May 20, 2019, the Loan Parties and Key Bank entered into a
Forbearance Agreement pursuant to which Key Bank shall give conditional limited
consent to the Transaction upon satisfaction of certain condition as set forth
in the Forbearance Agreement simultaneously at consummation of the Transaction.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and the
representations, warranties, covenants and agreements contained in this
Agreement, and intending to be legally bound hereby, the Parties hereto agree as
follows:

 

ARTICLE I
THE SHARE PURCHASE

 

1.1 Purchase and Sale of Shares. At the Closing (as hereinafter defined) and
subject to and upon the terms and conditions of this Agreement, the Seller shall
sell, transfer, convey, assign and deliver to the Purchaser, and the Purchaser
shall purchase, acquire and accept from the Seller, all free and clear of all
Liens (other than as disclosed herein and potential restrictions on resale under
applicable securities Laws).

 

1.2 Consideration. At the Closing and subject to and upon the terms and
conditions of this Agreement, the Shareholder shall deliver to the Seller the
Purchase Price.

 

1.3 Company Shareholder Consent. Seller, as the sole shareholder of the Company,
hereby approves, authorizes and consents to the Company’s execution and delivery
of this Agreement and the Ancillary Documents, the performance by the Company of
its obligations hereunder and thereunder and the consummation by the Company of
the transactions contemplated hereby and thereby. Seller acknowledges and agrees
that the consent set forth herein is intended and shall constitute such consent
of the Seller as may be required (and shall, if applicable, operate as a written
shareholder resolution of the Company) pursuant to the Company Charter, any
other agreement in respect of the Company to which the Seller is a party and all
applicable Laws.

 



2

 

 

ARTICLE II
CLOSING

 

2.1 Closing. Subject to the satisfaction or waiver of the conditions set forth
in Article III, the consummation of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Hunter Taubman
Fischer & Li LLC, 1450 Broadway, New York, NY 10018, on the first (1st) Business
Day after all the closing conditions to this Agreement have been satisfied or
waived at 10:00 a.m. local time, or at such other date, time or place as the
Purchaser and the Company may agree (the date and time at which the Closing is
actually held being the “Closing Date”).

 

ARTICLE III
CLOSING CONDITIONS

 

3.1 Conditions to Each Party’s Obligations. The obligations of each Party to
consummate the transactions described herein shall be subject to the
satisfaction or written waiver (where permissible) by the Seller and the
Purchaser of the following conditions:

 

(a) Requisite Regulatory Approvals. All Consents required to be obtained from or
made with any Governmental Authority in order to consummate the transactions
contemplated by this Agreement shall have been obtained or made.

 

(b) No Law. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any Law (whether temporary, preliminary or permanent) or
Order that is then in effect and which has the effect of making the transactions
or agreements contemplated by this Agreement illegal or which otherwise prevents
or prohibits consummation of the transactions contemplated by this Agreement.

 

(c) No Litigation. There shall not be any pending Action brought by a
third-party non-Affiliate to enjoin or otherwise restrict the consummation of
the Closing.

 

(d) Key Bank Consent. Key Bank shall have provided unconditional written consent
simultaneously with consummation of this Transaction.

 

(e) Acquisition. All of the conditions to the obligations of each party to
consummate the Acquisition described in the Exchange Agreement shall have been
satisfied.

 



3

 

 

3.2 Conditions to Obligations of the Company and the Seller. In addition to the
conditions specified in Section 3.1, the obligations of the Company and the
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or written waiver (by the Company and the Seller) of the
following condition:

 

(a) Payment of Purchase Price. At the Closing, Purchaser shall deliver to Seller
the Purchase Price by wire transfer or by check to the Seller in RMB, HK dollars
or USD to a bank account designed by Seller.

 

(b) Fairness Opinion. Seller’s board of directors (the “Seller’s Board”) shall
have received a fairness opinion from Benchmark Company, LLC (or such other
financial advisor as approved by Board).

 

3.3 Conditions to Obligations of the Purchaser. In addition to the conditions
specified in Section 3.1, the obligations of the Purchaser to consummate the
transactions contemplated by this Agreement are subject to the satisfaction or
written waiver (by the Purchaser) of the following conditions:

 

(a) Share Certificates and Transfer Instruments. The Purchaser shall have
received from Seller certificate representing the Purchased Shares (or duly
executed affidavits of lost stock certificates in form and substance reasonably
acceptable to the Purchaser), together with executed instruments of transfer in
respect of the Purchased Shares in favor of the Purchaser (or its nominee) and
in form reasonably acceptable for transfer on the books of the Company.

 

3.4 Frustration of Conditions. Notwithstanding anything contained herein to the
contrary, no Party may rely on the failure of any condition set forth in
this Article III to be satisfied if such failure was caused by such the failure
of such Party or its Affiliates to comply with or perform any of its covenants
or obligations set forth in this Agreement.

 

ARTICLE IV

PURCHASER REPRESENTATIONS AND WARRANTIES

 

 Purchaser hereby jointly and severally represent and warrant to the Seller as
follows:

 

4.1 Due Organization and Good Standing. The Purchaser is a business company duly
incorporated, validly existing and in good standing under the laws of the State
of Florida.

 

4.2 Authorization; Binding Agreement. The Purchaser has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Purchaser, assuming the due authorization, execution and delivery of this
Agreement by the other parties hereto, and constitutes, or when delivered shall
constitute, the valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization and moratorium laws and other laws of general application
affecting the enforcement of creditors’ rights generally or by any applicable
statute of limitation or by any valid defense of set-off or counterclaim, and
the fact that equitable remedies or relief (including the remedy of specific
performance) are subject to the discretion of the court from which such relief
may be sought (collectively, the “Enforceability Exceptions”).

 



4

 

 

4.3 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of the Purchaser is required to be obtained or made in connection with
the execution, delivery or performance of this Agreement or the consummation of
the transactions contemplated hereby, other than (a) such filings as may be
required in any jurisdiction in which such Party is qualified or authorized to
do business as a foreign corporation in order to maintain such qualification or
authorization, (b) such filings as contemplated by this Agreement, (c) any
filings required with NASDAQ with respect to the transactions contemplated by
this Agreement, or (d) applicable requirements, if any, of the Securities Act of
1933, as amended (the “Securities Act”), the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and/ or any state “blue sky” securities laws, and
the rules and regulations thereunder.

 

4.4 Non-Contravention. The execution and delivery by the Purchaser of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance with any of the provisions hereof, will not (a) conflict with or
violate any provision of the Organizational Documents of such Party (if any),
(b) conflict with or violate any Law, Order or Consent applicable to such Party
or any of its properties or assets, or (c) (i) violate, conflict with or result
in a breach of, (ii) constitute a default (or an event which, with notice or
lapse of time or both, would constitute a default) under, (iii) result in the
termination, withdrawal, suspension, cancellation or modification of, (iv)
accelerate the performance required by such Party under, (v) result in a right
of termination or acceleration under, (vi) give rise to any obligation to make
payments or provide compensation under, (vii) result in the creation of any Lien
upon any of the properties or assets of such Party under, (viii) give rise to
any obligation to obtain any third party consent or provide any notice to any
Person or (ix) give any Person the right to declare a default, exercise any
remedy, claim a rebate, chargeback, penalty or change in delivery schedule,
accelerate the maturity or performance, cancel, terminate or modify any right,
benefit, obligation or other term under, any of the terms, conditions or
provisions of, any material contract of such Party.

 



5

 

 

ARTICLE V

COMPANY REPRESENTATIONS AND WARRANTIES

 

The Company hereby represents and warrants to the Purchaser as follows:

 

5.1 Due Organization and Good Standing. The Company is a business company duly
incorporated, validly existing and in good standing under the State of New York.

 

5.2 Authorization; Binding Agreement. The Company has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Company, assuming the due authorization, execution and delivery of this
Agreement by the other parties hereto, and constitutes, or when delivered shall
constitute, the valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except to the extent that
enforceability thereof may be limited by the Enforceability Exceptions.

 

5.3 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of the Company is required to be obtained or made in connection with
the execution, delivery or performance of this Agreement or the consummation of
the transactions contemplated hereby and thereby, other than (a) such filings as
may be required in any jurisdiction in which the Company is qualified or
authorized to do business as a foreign corporation in order to maintain such
qualification or authorization, (b) such filings as contemplated by this
Agreement, (c) any filings required with NASDAQ with respect to the transactions
contemplated by this Agreement, or (d) applicable requirements, if any, of the
Securities Act, the Exchange Act and/ or any state “blue sky” securities laws,
and the rules and regulations thereunder.

 

5.4 Non-Contravention. Except for the Loan Documents, the execution and delivery
by the Company of this Agreement and the Transactions, and compliance with any
of the provisions hereof, will not (a) conflict with or violate any provision of
the Organizational Documents of the Company (if any), (b) conflict with or
violate any Law, Order or Consent applicable to the Company or any of its
properties or assets, or (c) (i) violate, conflict with or result in a breach
of, (ii) constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by the Company under, (v) result in a right of termination
or acceleration under, (vi) give rise to any obligation to make payments or
provide compensation under, (vii) result in the creation of any Lien upon any of
the properties or assets of the Company under, (viii) give rise to any
obligation to obtain any third party consent or provide any notice to any Person
or (ix) give any Person the right to declare a default, exercise any remedy,
claim a rebate, chargeback, penalty or change in delivery schedule, accelerate
the maturity or performance, cancel, terminate or modify any right, benefit,
obligation or other term under, any of the terms, conditions or provisions of,
any material contract of the Company.

 



6

 

 

ARTICLE VI

seller REPRESENTATIONS AND WARRANTIES

 

The Seller hereby represents and warrants to the Purchaser as follows:

 

6.1 Due Organization and Good Standing. The Seller is a business company duly
incorporated, validly existing and in good standing under the State of Delaware.

 

6.2 Authorization; Binding Agreement. The Seller has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (a) have been duly and validly authorized and
(b) no other corporate proceedings, other than as set forth elsewhere in the
Agreement, are necessary to authorize the execution and delivery of this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been, and shall be when delivered, duly and validly executed and delivered
by the Seller, assuming the due authorization, execution and delivery of this
Agreement by the other parties hereto, and constitutes, or when delivered shall
constitute, the valid and binding obligation of the Seller, enforceable against
the Seller in accordance with its terms, except to the extent that
enforceability thereof may be limited by the Enforceability Exceptions.

 

6.3 Governmental Approvals. No Consent of or with any Governmental Authority, on
the part of the Seller is required to be obtained or made in connection with the
execution, delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby and thereby, other than (a) such filings as may
be required in any jurisdiction in which the Seller is qualified or authorized
to do business as a foreign corporation in order to maintain such qualification
or authorization, (b) such filings as contemplated by this Agreement, (c) any
filings required with NASDAQ with respect to the transactions contemplated by
this Agreement, or (d) applicable requirements, if any, of the Securities Act,
the Exchange Act and/ or any state “blue sky” securities laws, and the rules and
regulations thereunder.

 



7

 

 

6.4 Non-Contravention. Except for Loan Documents, the execution and delivery by
the Company of this Agreement and the Transactions, and compliance with any of
the provisions hereof, will not (a) conflict with or violate any provision of
the Organizational Documents of the Seller (if any), (b) conflict with or
violate any Law, Order or Consent applicable to the Seller or any of its
properties or assets, or (c) (i) violate, conflict with or result in a breach
of, (ii) constitute a default (or an event which, with notice or lapse of time
or both, would constitute a default) under, (iii) result in the termination,
withdrawal, suspension, cancellation or modification of, (iv) accelerate the
performance required by the Seller under, (v) result in a right of termination
or acceleration under, (vi) give rise to any obligation to make payments or
provide compensation under, (vii) result in the creation of any Lien upon any of
the properties or assets of the Seller under, (viii) give rise to any obligation
to obtain any third party consent or provide any notice to any Person or (ix)
give any Person the right to declare a default, exercise any remedy, claim a
rebate, chargeback, penalty or change in delivery schedule, accelerate the
maturity or performance, cancel, terminate or modify any right, benefit,
obligation or other term under, any of the terms, conditions or provisions of,
any material contract of the Seller.

 

6.5 Ownership of Securities. Except the Key Bank Lien, the Seller, owns, on
record and beneficially, and has good, valid and indefeasible title to the
Purchased Shares and the right to transfer to the Purchaser pursuant to this
Agreement free and clear of other liens. Except the Loan Documents, there are no
options, rights, voting trusts, stockholder agreements or any other contracts or
understandings to which the Seller are a party or by which the Seller or the
Purchased Shares are bound with respect to the issuance, sale, transfer, voting
or registration of the Purchased Shares.

 

ARTICLE VII
TERMINATION AND EXPENSES

 

7.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing as
follows:

 

(a) by mutual written consent of the Purchaser and the Seller; or

 

(b) by written notice by either the Purchaser or the Seller if a Governmental
Authority of competent jurisdiction shall have issued an Order or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement, and such Order or other action has
become final and non-appealable; provided, however, that the right to terminate
this Agreement pursuant to this Section 7.1(b) shall not be available to a Party
if the failure by such Party or its Affiliates to comply with any provision of
this Agreement has been a substantial cause of, or substantially resulted in,
such action by such Governmental Authority.

 



8

 

 

7.2 Effect of Termination. This Agreement may only be terminated in the
circumstances described in Section 7.1 and pursuant to a written notice
delivered by the applicable Party to the other applicable Parties, which sets
forth the basis for such termination, including the provision of Section
7.1 under which such termination is made. In the event of the valid termination
of this Agreement pursuant to Section 7.1, this Agreement shall forthwith become
void, and there shall be no Liability on the part of any Party or any of their
respective Representatives, and all rights and obligations of each Party shall
cease, and nothing herein shall relieve any Party from Liability for any willful
breach of any representation, warranty, covenant or obligation under this
Agreement or any Fraud Claim against such Party, in either case, prior to
termination of this Agreement. Without limiting the foregoing, and except as
provided in this Article VII, the Parties’ sole right prior to the Closing with
respect to any breach of any representation, warranty, covenant or other
agreement contained in this Agreement by another Party or with respect to the
transactions contemplated by this Agreement shall be the right, if applicable,
to terminate this Agreement pursuant to Section 7.1.

 

7.3 Fees and Expenses. All Expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the Party incurring
such expenses. As used in this Agreement, “Expenses” shall include all
out-of-pocket expenses (including all fees and expenses of counsel, accountants,
investment bankers, financial advisors, financing sources, experts and
consultants to a Party hereto or any of its Affiliates) incurred by a Party or
on its behalf in connection with or related to the authorization, preparation,
negotiation, execution or performance of this Agreement or any Ancillary
Document related hereto and all other matters related to the consummation of
this Agreement.

 

ARTICLE VIIi
RELEASES

 

8.1 Release and Covenant Not to Sue. Effective as of the Closing, to the fullest
extent permitted by applicable Law, the Purchaser, on behalf of itself and its
Affiliates, respectively (the “Releasing Persons”), will release and discharge
the Seller from and against any and all Actions, obligations, agreements, debts
and Liabilities whatsoever, whether known or unknown, both at law and in equity,
which such Releasing Person now has, has ever had or may hereafter have against
the Seller arising on or prior to the Closing Date or on account of or arising
out of any matter occurring on or prior to the Closing Date, including any
rights to indemnification or reimbursement from Seller, whether pursuant to its
Organizational Documents, Contract or otherwise, and whether or not relating to
claims pending on, or asserted after, the Closing Date. From and after the
Closing, each Releasing Person hereby irrevocably covenants to refrain from,
directly or indirectly, asserting any Action, or commencing or causing to be
commenced, any Action of any kind against the Seller or its Affiliates, based
upon any matter purported to be released hereby. Notwithstanding anything herein
to the contrary, the releases and restrictions set forth herein shall not apply
to any claims a Releasing Person may have against any party pursuant to the
terms and conditions of this Agreement or any Ancillary Document.

 



9

 

 

ARTICLE IX
SURVIVAL AND INDEMNIFICATION

 

9.1 Survival. All representations and warranties of the Purchaser contained in
this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement) shall survive the Closing through and until the second (2nd)
anniversary of the Closing Date; provided, however, that the representations and
warranties contained in Sections 4.1 (Due Organization and Good Standing), 4.2
(Authorization; Binding Agreement), shall survive indefinitely. Additionally,
Fraud Claims against the Purchaser or Seller shall survive indefinitely. If
written notice of a claim for breach of any representation or warranty has been
given before the applicable date when such representation or warranty no longer
survives in accordance with this Section 9.1, then the relevant representations
and warranties shall survive as to such claim, until the claim has been finally
resolved. All covenants, obligations and agreements of the Purchaser contained
in this Agreement (including all schedules and exhibits hereto and all
certificates, documents, instruments and undertakings furnished pursuant to this
Agreement), including any indemnification obligations, shall survive the Closing
and continue until fully performed in accordance with their terms. For the
avoidance of doubt, a claim for indemnification under any subsection of Section
9.2 other than clauses (i) or (ii) thereof may be made at any time.

 

9.2 Mutual Indemnification. Subject to the terms and conditions of this Article
IX, from and after the Closing, the Purchaser or the Seller, as the case may be,
and their respective successors and assigns (with respect to any claim made
under this Section 9.2, the “Indemnifying Parties”) will jointly and severally
indemnify, defend and hold harmless the other party and its Affiliates and their
respective officers, directors, managers, employees, successors and permitted
assigns (with respect to any claim made under this Section 9.2, the “Indemnified
Parties”) from and against any and all losses, Actions, Orders, Liabilities,
damages (including consequential damages), diminution in value, Taxes, interest,
penalties, Liens, amounts paid in settlement, costs and expenses (including
reasonable expenses of investigation and court costs and reasonable attorneys’
fees and expenses), (any of the foregoing, a “Loss”) paid, suffered or incurred
by, or imposed upon, any Indemnified Party to the extent arising in whole or in
part out of or resulting directly or indirectly from (whether or not involving a
Third Party Claim): (i) the breach of any representation or warranty made by the
Purchaser, on one hand or the Seller, on the other hand set forth in this
Agreement or in any certificate delivered by the Purchaser or Seller pursuant to
this Agreement; (ii) the breach of any covenant or agreement on the part of
Purchaser or Seller set forth in this Agreement or in any certificate delivered
by Purchaser or Seller pursuant to this Agreement; (iii) any Action by Person(s)
who were holders of equity securities of the Seller, including options,
warrants, convertible debt or other convertible securities or other rights to
acquire equity securities of the Seller, prior to the Closing arising out of the
sale, purchase, termination, cancellation, expiration, redemption or conversion
of any such securities; or (iv) any Fraud Claims.

 



10

 

 

9.3 Limitations and General Indemnification Provisions.

 

(a) Solely for purposes of determining the amount of Losses under this Article
IX (and, for the avoidance of doubt, not for purposes of determining whether
there has been a breach giving rise to the indemnification claim), all of the
representations, warranties and covenants set forth in this Agreement (including
the disclosure schedules hereto) or any Ancillary Document that are qualified by
materiality or words of similar import or effect will be deemed to have been
made without any such qualification.

 

(b) No investigation or knowledge by an Indemnified Party its Representatives of
a breach of a representation, warranty, covenant or agreement of an Indemnifying
Party shall affect the representations, warranties, covenants and agreements of
the Indemnifying Party or the recourse available to the Indemnified Parties
under any provision of this Agreement, including this Article IX, with respect
thereto.

 

(c) The amount of any Losses suffered or incurred by any Indemnified Party shall
be reduced by the amount of any insurance proceeds paid to the Indemnified Party
or any Affiliate thereof as a reimbursement with respect to such Losses (and no
right of subrogation shall accrue to any insurer hereunder, except to the extent
that such waiver of subrogation would prejudice any applicable insurance
coverage), net of the costs of collection and the increases in insurance
premiums resulting from such Loss or insurance payment.

 

9.4 Indemnification Procedures.

 

(a) In order to make a claim for indemnification hereunder, the Party seeking
indemnification must provide written notice (a “Claim Notice”) of such claim to
the Indemnifying Parties, which Claim Notice shall include (i) a reasonable
description of the facts and circumstances which relate to the subject matter of
such indemnification claim to the extent then known and (ii) the amount of
Losses suffered by the Indemnified Party in connection with the claim to the
extent known or reasonably estimable (provided, that the Party seeking
indemnification may thereafter in good faith adjust the amount of Losses with
respect to the claim by providing a revised Claim Notice to Indemnifying
Parties).

 



11

 

 

(c) In the case of any claim for indemnification under this Article IX arising
from a claim of a third party (including any Governmental Authority) (a “Third
Party Claim”), the Party seeking indemnification must give a Claim Notice with
respect to such Third Party Claim to the Indemnifying Parties promptly (but in
no event later than thirty (30) days) after the Indemnified Party’s receipt of
notice of such Third Party Claim; provided, that the failure to give such notice
will not relieve the Indemnifying Party of its indemnification obligations
except to the extent that the defense of such Third Party Claim is materially
and irrevocably prejudiced by the failure to give such notice. The Indemnifying
Parties will have the right to defend and to direct the defense against any such
Third Party Claim, at its expense and with counsel selected by Indemnifying
Parties, unless (i) the Indemnifying Parties fails to acknowledge fully to the
Party seeking indemnification the obligations of the Indemnifying Parties to
such Indemnified Party within twenty (20) days after receiving notice of such
Third Party Claim or contests, in whole or in part, its indemnification
obligations therefor or (ii) at any time while such Third Party Claim is
pending, (A) there is a conflict of interest between the Indemnifying Parties
and the Party seeking indemnification in the conduct of such defense, (B) the
applicable third party alleges a Fraud Claim or (C) such claim is criminal in
nature, could reasonably be expected to lead to criminal proceedings, or seeks
an injunction or other equitable relief against the Indemnified Parties. If the
Indemnifying Parties elects, and is entitled, to compromise or defend such Third
Party Claim, it will within twenty (20) days (or sooner, if the nature of the
Third Party Claim so requires) notify the Indemnified Party of its intent to do
so, and Indemnifying Parties and the Indemnified Party will, at the request and
expense of Indemnifying Parties, cooperate in the defense of such Third Party
Claim. If Indemnifying Parties elects not to, or at any time is not entitled
under this Section 9.4 to, compromise or defend such Third Party Claim, fails to
notify the Indemnified Party of its election as herein provided or refuses to
acknowledge or contests its obligation to indemnify under this Agreement, the
Indemnified Party may pay, compromise or defend such Third Party Claim.
Notwithstanding anything to the contrary contained herein, the Indemnifying
Parties will have no indemnification obligations with respect to any such Third
Party Claim which is settled by the Indemnified Party without the prior written
consent of Indemnifying Parties (which consent will not be unreasonably
withheld, delayed or conditioned); provided, however, that notwithstanding the
foregoing, the Indemnified Party will not be required to refrain from paying any
Third Party Claim which has matured by a final, non-appealable Order, nor will
it be required to refrain from paying any Third Party Claim where the delay in
paying such claim would result in the foreclosure of a Lien upon any of the
property or assets then held by the Indemnified Party or where any delay in
payment would cause the Indemnified Party material economic loss. The
Indemnifying Parties’ right to direct the defense will include the right to
compromise or enter into an agreement settling any Third Party Claim; provided,
that no such compromise or settlement will obligate the Indemnified Party to
agree to any settlement that requires the taking or restriction of any action
(including the payment of money and competition restrictions) by the Indemnified
Party other than the execution of a release for such Third Party Claim and/or
agreeing to be subject to customary confidentiality obligations in connection
therewith, except with the prior written consent of the Indemnified Party (such
consent to be withheld, conditioned or delayed only for a good faith reason).
Notwithstanding the Indemnifying Parties’ right to compromise or settle in
accordance with the immediately preceding sentence, Indemnifying Parties may not
settle or compromise any Third Party Claim over the objection of the Indemnified
Party; provided, however, that consent by the Indemnified Party to settlement or
compromise will not be unreasonably withheld, delayed or conditioned. The
Indemnified Party will have the right to participate in the defense of any Third
Party Claim with counsel selected by it subject to the Indemnifying Parties’
right to direct the defense.

 



12

 

 

(d) With respect to any direct indemnification claim that is not a Third Party
Claim, the Indemnifying Parties will have a period of thirty (30) days after
receipt of the Claim Notice to respond thereto. If Indemnifying Parties does not
respond within such thirty (30) days, Indemnifying Parties on behalf of
Indemnifying Parties will be deemed to have accepted responsibility for the
Losses set forth in such Claim Notice subject to the limitations on
indemnification set forth in this Article IX and will have no further right to
contest the validity of such Claim Notice. If Indemnifying Parties responds
within such thirty (30) days after the receipt of the Claim Notice and rejects
such claim in whole or in part, the Indemnified Party will be free to pursue
such remedies as may be available under this Agreement, any Ancillary Documents
or applicable Law.

 

9.5 Exclusive Remedy. From and after the Closing, except with respect to Fraud
Claims related to the negotiation or execution of this Agreement or claims
seeking injunctions or specific strict performance, indemnification pursuant to
this Article IX shall be the sole and exclusive remedy for the Parties with
respect to matters arising under this Agreement of any kind or nature, including
for any misrepresentation or breach of any warranty, covenant, or other
provision contained in this Agreement or in any certificate or instrument
delivered pursuant to this Agreement or otherwise relating to the subject matter
of this Agreement, including the negotiation and discussion thereof.

 

ARTICLE X
MISCELLANEOUS

 

10.1 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 



If to the Sellers or the Company:

iFresh Inc.

Address: 2-39 54th Avenue

Long Island City, New York 11101

Attn: Long Yi

Email:

 



13

 

 

With a copy to:

Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, New York 10018

Fax: 212-202-6380

Attn.: Joan Wu, Esq.

Email: jwu@htflawyers.com

    If to the Purchaser:

Go Fresh 365 Inc.

Address: 10101 Sunset Strip

Sunrise, FL 33322

Attn: Long Deng

Email: long@newyorkmart.com

    With a copy to:

Becker & Poliakoff LLP

45 Broadway, 17th Floor

New York, NY 10006

Attention: Jie Chengying Xiu, Esq.

Email: jxiu@beckerlawyers.com

 

10.2 Binding Effect; Assignment. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assigned by operation of Law or otherwise without the prior written consent of
the Purchaser and the Seller, and any assignment without such consent shall be
null and void; provided that no such assignment shall relieve the assigning
Party of its obligations hereunder.

 

10.3 Third Parties. Nothing contained in this Agreement or in any instrument or
document executed by any party in connection with the transactions contemplated
hereby shall create any rights in, or be deemed to have been executed for the
benefit of, any Person that is not a Party hereto or thereto or a successor or
permitted assign of such a Party.

 



14

 

 

10. [intentionally omitted]

 

10.5 Governing Law; Jurisdiction. This Agreement shall be governed by, construed
and enforced in accordance with the Laws of the State of New York without regard
to the conflict of laws principles thereof. Subject to Section 10.4, all Actions
arising out of or relating to this Agreement shall be heard and determined
exclusively in any state or federal court located in New York, New York (or in
any court in which appeal from such courts may be taken) (the “Specified
Courts”). Each Party hereto hereby (a) submits to the exclusive jurisdiction of
any Specified Court for the purpose of any Action arising out of or relating to
this Agreement brought by any Party hereto and (b) irrevocably waives, and
agrees not to assert by way of motion, defense or otherwise, in any such Action,
any claim that it is not subject personally to the jurisdiction of the
above-named courts, that its property is exempt or immune from attachment or
execution, that the Action is brought in an inconvenient forum, that the venue
of the Action is improper, or that this Agreement or the transactions
contemplated hereby may not be enforced in or by any Specified Court. Each Party
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by Law. Each Party irrevocably consents to the service of the summons
and complaint and any other process in any other action or proceeding relating
to the transactions contemplated by this Agreement, on behalf of itself, or its
property, by personal delivery of copies of such process to such Party at the
applicable address set forth in Section .1. Nothing in this Section 10.5 shall
affect the right of any Party to serve legal process in any other manner
permitted by Law.

 

10.6 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 10.6.

 

10.7 Specific Performance. Each Party acknowledges that the rights of each Party
to consummate the transactions contemplated hereby are unique, recognizes and
affirms that in the event of a breach of this Agreement by any Party, money
damages may be inadequate and the non-breaching Parties may have not adequate
remedy at law, and agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by an applicable
Party in accordance with their specific terms or were otherwise breached.
Accordingly, each Party shall be entitled to seek an injunction or restraining
order to prevent breaches of this Agreement and to seek to enforce specifically
the terms and provisions hereof, without the requirement to post any bond or
other security or to prove that money damages would be inadequate, this being in
addition to any other right or remedy to which such Party may be entitled under
this Agreement, at law or in equity.

 



15

 

 

10.8 Severability. In case any provision in this Agreement shall be held
invalid, illegal or unenforceable in a jurisdiction, such provision shall be
modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

10.9 Amendment. This Agreement may be amended, supplemented or modified only by
execution of a written instrument signed by the Purchaser, the Company and the
Seller.

 

10.10 Waiver. The Purchaser on behalf of itself and its Affiliates, the Company
on behalf of itself and its Affiliates, and the Seller on behalf of itself, may
in its sole discretion (i) extend the time for the performance of any obligation
or other act of any other non-Affiliated Party hereto, (ii) waive any inaccuracy
in the representations and warranties by such other non-Affiliated Party
contained herein or in any document delivered pursuant hereto and (iii) waive
compliance by such other non-Affiliated Party with any covenant or condition
contained herein. Any such extension or waiver shall be valid only if set forth
in an instrument in writing signed by the Party or Parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a Party in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. 

 

10.11 Entire Agreement. This Agreement and the documents or instruments referred
to herein, including any exhibits, annexes and schedules attached hereto, which
exhibits, annexes and schedules are incorporated herein by reference, embody the
entire agreement and understanding of the Parties hereto in respect of the
subject matter contained herein. There are no restrictions, promises,
representations, warranties, covenants or undertakings, other than those
expressly set forth or referred to herein or the documents or instruments
referred to herein, which collectively supersede all prior agreements and the
understandings among the Parties with respect to the subject matter contained
herein.

 



16

 

 

10.12 Interpretation. The Article and Section headings contained in this
Agreement are solely for the purpose of reference, are not part of the agreement
of the Parties and shall not in any way affect the meaning or interpretation of
this Agreement. In this Agreement, unless the context otherwise requires: (a)
any pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and words in the singular, including any defined
terms, include the plural and vice versa; (b) reference to any Person includes
such Person’s successors and assigns but, if applicable, only if such successors
and assigns are permitted by this Agreement, and reference to a Person in a
particular capacity excludes such Person in any other capacity; (c) any
accounting term used and not otherwise defined in this Agreement or any
Ancillary Document has the meaning assigned to such term in accordance with
GAAP; (d) “including” (and with correlative meaning “include”) means including
without limiting the generality of any description preceding or succeeding such
term and shall be deemed in each case to be followed by the words “without
limitation”; (e) the words “herein,” “hereto,” and “hereby” and other words of
similar import in this Agreement shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (f) the word “if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase “and only if”;
(g) the term “or” means “and/or”; (h) any reference to the term “ordinary
course” or “ordinary course of business” shall be deemed in each case to be
followed by the words “consistent with past practice”; (i) any agreement,
instrument, insurance policy, Law or Order defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument, insurance policy, Law or Order as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes, regulations, rules or orders)
by succession of comparable successor statutes, regulations, rules or orders and
references to all attachments thereto and instruments incorporated therein; (j)
except as otherwise indicated, all references in this Agreement to the words
“Section,” “Article”, “Schedule”, “Exhibit” and “Annex” are intended to refer to
Sections, Articles, Schedules, Exhibits and Annexes to this Agreement; and (k)
the term “Dollars” or “$” means United States dollars. Any reference in this
Agreement to a Person’s directors shall including any member of such Person’s
governing body and any reference in this Agreement to a Person’s officers shall
including any Person filling a substantially similar position for such Person.
Any reference in this Agreement or any Ancillary Document to a Person’s
shareholders shall include any applicable owners of the equity interests of such
Person, in whatever form, including with respect to the Purchaser its
shareholders under the FBCA or its Organizational Documents. The Parties have
participated jointly in the negotiation and drafting of this Agreement.
Consequently, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement. To the extent that any Contract, document, certificate or instrument
is represented and warranted to by the Company to be given, delivered, provided
or made available by the Company, in order for such Contract, document,
certificate or instrument to have been deemed to have been given, delivered,
provided and made available to the Purchaser or its Representatives, such
Contract, document, certificate or instrument shall have been posted to the
electronic data site maintained on behalf of the Company for the benefit of the
Purchaser and its Representatives and the Purchaser and its Representatives have
been given access to the electronic folders containing such information. 

 



17

 

 

10.13 Counterparts. This Agreement may be executed and delivered (including by
facsimile or other electronic transmission) in one or more counterparts, and by
the different Parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

 

ARTICLE XI
DEFINITIONS

 

11.1 Certain Definitions. For purpose of this Agreement, the following
capitalized terms have the following meanings:

 

 “Action” means any notice of noncompliance or violation, or any claim, demand,
charge, action, suit, litigation, audit, settlement, complaint, stipulation,
assessment or arbitration, or any request (including any request for
information), inquiry, hearing, proceeding or investigation, by or before any
Governmental Authority.

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with such Person.

 

“Ancillary Documents” means each agreement, instrument or document attached
hereto as an Exhibit, including the other agreements, certificates and
instruments to be executed or delivered by any of the parties hereto in
connection with or pursuant to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or a legal holiday on
which commercial banking institutions in New York, New York are authorized to
close for business.

 

“Company Charter” means the articles of incorporation of the Company, as amended
and effective under the State of New York.

 

“Consent” means any consent, approval, waiver, authorization or Permit of, or
notice to or declaration or filing with any Governmental Authority or any other
Person.

 



18

 

 

“Contracts” means all contracts, agreements, binding arrangements, bonds, notes,
indentures, mortgages, debt instruments, purchase order, licenses, franchises,
leases and other instruments or obligations of any kind, written or oral
(including any amendments and other modifications thereto).

 

“Control” of a Person means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract, or otherwise.
“Controlled”, “Controlling” and “under common Control with” have correlative
meanings. Without limiting the foregoing a Person (the “Controlled Person”)
shall be deemed Controlled by (a) any other Person (the “10% Owner”) (i) owning
beneficially, as meant in Rule 13d-3 under the Exchange Act, securities
entitling such Person to cast ten percent (10%) or more of the votes for
election of directors or equivalent governing authority of the Controlled Person
or (ii) entitled to be allocated or receive ten percent (10%) or more of the
profits, losses, or distributions of the Controlled Person; (b) an officer,
director, general partner, partner (other than a limited partner), manager, or
member (other than a member having no management authority that is not a 10%
Owner) of the Controlled Person; or (c) a spouse, parent, lineal descendant,
sibling, aunt, uncle, niece, nephew, mother-in-law, father-in-law,
sister-in-law, or brother-in-law of an Affiliate of the Controlled Person or a
trust for the benefit of an Affiliate of the Controlled Person or of which an
Affiliate of the Controlled Person is a trustee.

 

“FBCA” means the Florida Business Corporation Act.

 

“Fraud Claim” means any claim based in whole or in part upon fraud, willful
misconduct or intentional misrepresentation.

 

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

 

“Governmental Authority” means any federal, state, local, foreign or other
governmental, quasi-governmental or administrative body, instrumentality,
department or agency or any court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body.

 

“Law” means any federal, state, local, municipal, foreign or other law, statute,
legislation, principle of common law, ordinance, code, edict, decree,
proclamation, treaty, convention, rule, regulation, directive, requirement,
writ, injunction, settlement, Order or Consent that is or has been issued,
enacted, adopted, passed, approved, promulgated, made, implemented or otherwise
put into effect by or under the authority of any Governmental Authority.

 



19

 

 

“Liabilities” means any and all liabilities, indebtedness, Actions or
obligations of any nature (whether absolute, accrued, contingent or otherwise,
whether known or unknown, whether direct or indirect, whether matured or
unmatured and whether due or to become due), including tax liabilities due or to
become due.

 

“Lien” means any mortgage, pledge, security interest, attachment, right of first
refusal, option, proxy, voting trust, encumbrance, lien or charge of any kind
(including any conditional sale or other title retention agreement or lease in
the nature thereof), restriction (whether on voting, sale, transfer, disposition
or otherwise), any subordination arrangement in favor of another Person, any
filing or agreement to file a financing statement as debtor under the Uniform
Commercial Code or any similar Law.

 

“NASDAQ” means the NASDAQ Capital Market.

 

“Order” means any order, decree, ruling, judgment, injunction, writ,
determination, binding decision, verdict, judicial award or other action that is
or has been made, entered, rendered, or otherwise put into effect by or under
the authority of any Governmental Authority.

 

“Organizational Documents” means, with respect to the Purchaser, the Purchaser
Charter, and with respect to any other Party, its Certificate of Incorporation
and Bylaws or similar organizational documents, in each case, as amended.

 

“Person” means an individual, corporation, partnership (including a general
partnership, limited partnership or limited liability partnership), limited
liability company, association, trust or other entity or organization, including
a government, domestic or foreign, or political subdivision thereof, or an
agency or instrumentality thereof

Purchaser Charter” means the articles of incorporation of the Purchaser, as
amended and effective under the FBCA.

 

“Representative” means, as to any Person, such Person’s Affiliates and its and
their managers, directors, officers, employees, agents and advisors (including
financial advisors, counsel and accountants).

 

“Taxes” means (a) all direct or indirect federal, state, local, foreign and
other net income, gross income, gross receipts, sales, use, value-added, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, social security and related contributions due
in relation to the payment of compensation to employees, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto, (b) any Liability for payment of
amounts described in clause (a) whether as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or otherwise
through operation of law and (c) any Liability for the payment of amounts
described in clauses (a) or (b) as a result of any tax sharing, tax group, tax
indemnity or tax allocation agreement with, or any other express or implied
agreement to indemnify, any other Person.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]

 



20

 

 

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be signed and
delivered by its respective duly authorized officer as of the date first written
above.

 

The Purchaser:         Go Fresh 365 Inc.     a Florida corporation         By:

/s/ Long Deng

    Name: Long Deng     Title: Chief Executive Officer        

The Seller:

        iFresh, Inc.  

a Delaware corporation

        By: /s/ Long Yi     Name: Long Yi     Title: Chief Financial Officer    
    The Company:         NYM Holding, Inc.   a Delaware corporation         By:
/s/ Long Deng     Name: Long Deng     Title: Chief Executive Officer  

  

 

 

21

 

